Case 3:20-cv-00238-TSL-RPM Document 1 Filed 04/03/20 Page 1 of 4

| SOUTHERN DISTRICT OF MISSISSIPPI |
— FILED

G -3 2020 |

 

In the United States District Court

Southern District of Mississippi

BY DEPUTY

Richard Baker. Pro Se Case No: 3 :aO-t v-036- 1SL—

y © RaW

w
Sheriff Jacob Sheriff- 211 East Broadway Street, Yazoo City, MS 39194

Sheriff Deputy Terry Gann- 21] East Broadway Street, Yazoo City, MS 39194

Complaint Under The Civil Right Act, 42 U.S.C. 1983
Case 3:20-cv-00238-TSL-RPM Document 1 Filed 04/03/20 Page 2 of 4

Claims

On or around January 7, 2020, Yazoo County Sheriff Deputy Terry Gann swore out
charging affidavits against me, of possessing contraband while in the Yazoo County Jail.
See exhibits | attached.

On or around January 23, 2020, Yazoo County Justice Court Judge Bennie K. Warrington
signed and issued a valid $80,000 bond order for the charges of possessing contraband
while in the Yazoo County Jail. See exhibit 2 attached.

Since Yazoo County Justice Court Judge Bennie K. Warrington signed and issued a valid
$80,000 bond order on January 23, 2020; Yazoo County Sheriff Deputy Terry Gann and
Yazoo County Sheriff Jacob Sheriff has repeatedly, on several occasions, refused to let
me bond out of the Yazoo County Jail on the valid $80,000 bond order, signed and issued
by Yazoo County Justice Court Judge Bennie K. Warrington on January 23, 2020;
Without no Judge denying me bond, and without no due process procedure being taken in
accordance with Mississippi Rules of Criminal Procedures, Rule 8.6, Revocation of bail.

Yazoo County Sheriff Jacob Sheriff and Yazoo County Sheriff Deputy Terry Gann
actions of refusing to let me bond out of the Yazoo County Jail is being done in a form of
retaliation because of a prior lawsuit that I filed (cause no. 3:18-cv-410-lra) listing them
as defendants, in regards of a like claim raised in this complaint.

Before filing this lawsuit, I used the Yazoo County grievance process to try resolving the
issue raised in this complaint. See exhibits 3 attached.

I also made several attempts to bond out of the Yazoo County Jail on the charges of
possessing contraband while in the Yazoo County Jail.

I also took reasonable measures to notify Yazoo County Sheriff Jacob Sheriff and Yazoo
County Sheriff Deputy Terry Gann of the claims raised in this lawsuit. See exhibits 4
attached.

No resolution was brought forward to resolve this issue.

As for Yazoo County Sheriff Jacob Sheriff and Yazoo County Sheriff Deputy Terry

Gann actions, I am currently being deprived of my constitutional rights to bond out of the
Yazoo County Jail on a valid $80,000 bond order for the charges of possessing
contraband, which is currently causing me to be held in the Yazoo County Jail
indefinitely, causing me to experience oppression, anxiety, amongst other things.
Case 3:20-cv-00238-TSL-RPM Document 1 Filed 04/03/20 Page 3 of 4

Legal Claims

10. By Yazoo County Sheriff Jacob Sheriff and Sheriff Deputy Terry Gann actions of
refusing to let me bond out of the Yazoo County Jail in a form of retaliation, without the
required due process of law (Miss Rules of Criminal Procedures, Rule 8.6, Revocation of
Bail) being taken; Yazoo County Sheriff Jacob Sheriff and Yazoo County Sheriff Deputy
Terry Gann violated and is continuing to violate my First, Fifth, Eighth and Fourteenth
amendment constitutional rights.
Case 3:20-cv-00238-TSL-RPM Document1 Filed 04/03/20 Page 4 of 4

Wherefore I pray:
(All individuals are being sued in their individual and official capacity)

I request that this court order each defendant pay me punitive damages and compensatory
damages for their actions.

I also request that this court order any other relief this court deem necessary.

I declare under penalty of perjury that the foregoing is true and correct.

oO | oD | wad | Rawal ede
Date Richard Baker #206955

154 Roosevelt Hudson Drive

Yazoo City, MS 39194
